
	

113 HR 1568 IH: Tax Equity Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1568
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Nadler (for
			 himself, Mrs. Lowey, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  adjustments in the individual income tax rates to reflect regional differences
		  in the cost-of-living.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity Act of
			 2013.
		2.Regional
			 cost-of-living adjustments in individual income tax rates
			(a)General
			 RuleSubsection (f) of section 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end thereof the following new
			 paragraphs:
				
					(9)Regional
				cost-of-living adjustments
						(A)In
				generalIn the case of an individual, the rate table otherwise in
				effect under this section for any taxable year (determined after the
				application of paragraph (1)) shall be further adjusted as provided in
				subparagraph (B).
						(B)Method of making
				regional adjustmentThe rate table otherwise in effect under this
				section with respect to any individual for any taxable year shall be adjusted
				as follows:
							(i)The minimum and
				maximum dollar amounts otherwise in effect for each rate bracket shall be
				multiplied by the applicable multiplier (for the calendar year in which the
				taxable year begins) which applies to the statistical area in which the
				individual’s primary place of abode during the taxable year is located.
							(ii)The rate
				applicable to any rate bracket (as adjusted by clause (i)) shall not be
				changed.
							(iii)The amount
				setting forth the tax shall be adjusted to the extent necessary to reflect the
				adjustments in the rate brackets.
							If any
				amount determined under clause (i) is not a multiple of $50, such amount shall
				be rounded to the nearest multiple of $50.(10)Determination
				of multipliers
						(A)In
				generalNot later than December 15 of each calendar year, the
				Secretary shall prescribe an applicable multiplier for each statistical area of
				the United States which shall apply to taxable years beginning during the
				succeeding calendar year.
						(B)Determination of
				multipliers
							(i)For each
				statistical area where the cost-of-living differential for any calendar year is
				greater than 125 percent, the applicable multiplier for such calendar year is
				90 percent of such differential.
							(ii)For each
				statistical area where the cost-of-living differential for any calendar year
				exceeds 97 percent but does not exceed 125 percent, the applicable multiplier
				for such calendar year is 1.05.
							(iii)For each
				statistical area not described in clause (i) or (ii), the applicable multiplier
				is the cost-of-living differential for the calendar year.
							(C)Cost-of-living
				differentialThe cost-of-living differential for any statistical
				area for any calendar year is the percentage determined by dividing—
							(i)the cost-of-living
				for such area for the preceding calendar year; by
							(ii)the average
				cost-of-living for the United States for the preceding calendar year.
							(D)Cost-of-living
				for area
							(i)In
				generalFor calendar year 2012 and each calendar year thereafter,
				the Secretary of Labor shall determine and publish a cost-of-living index for
				each statistical area.
							(ii)MethodologyThe
				cost-of-living index determined under clause (i) for any statistical area for
				any calendar year shall be based on average market prices for the area for the
				12-month period ending on August 31 of such calendar year. The market prices
				taken into account under the preceding sentence shall be selected and used
				under the same methodology as is used by the Secretary of Labor in developing
				the Consumer Price Index for All Urban Consumers.
							(E)Statistical
				areaFor purposes of this subsection the term statistical
				area means—
							(i)any metropolitan
				statistical area as defined by the Secretary of Commerce, and
							(ii)the portion of
				any State not within a metropolitan statistical area as so defined.
							(11)Areas outside
				the united statesThe area applicable multiplier for any area
				outside the United States shall be
				1.
					.
			(b)Effective
			 Date
				(1)In
			 generalThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				(2)Transition
			 ruleNotwithstanding section 1(f)(9)(A) of the Internal Revenue
			 Code (as added by this section), the date for prescribing applicable
			 multipliers for taxable years beginning in calendar year 2014 shall be the date
			 1 year after the date of the enactment of this Act.
				
